DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 1/15/2021.
Claims 2, 6, 11, 14, 18, and 23 have been amended.
Claims 26-30 are new claims.
Claims 2-30 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 has been considered by the examiner.
Response to Arguments
Upon further search and consideration, the allowable subject matter pertaining to claims 5 and 17 of the claimed filed 7/17/2020 indicated in the Office Action mailed 12/31/2020 has been found to be incorrect. Therefore, this Office Action is made Non-Final. A new reference is applied in the rejections below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 10, 13, 14-17, 20, 22, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2006/0247847 A1), hereinafter Carter, in view of Vassilieff (US 2011/0307205 A1), hereinafter Vassilieff, and Park (US 2016/0288791 A1), hereinafter Park.
Claim 2
Carter discloses the claimed method of estimating a speed of a human-propelled cart (see at least abstract, regarding a navigation system that determines speed of a shopping cart), comprising:
generating, with a sensor attached to the human-propelled cart (see at least ¶0077-0079, with respect to Figure 2A, regarding navigation system 200a comprises motion sensor 206, where the motion sensor 206 is disposed on the wheel assembly, frame or handlebars, as described in ¶0083), vibration data reflective of vibration of the human-propelled cart as the human-propelled cart travels over a surface (see at least ¶0079, regarding that motion sensor 206 communicates raw signals to the processor 220 for motion determination); and
estimating a speed of the human-propelled cart (see at least ¶0078, regarding that the signals generated from the motion sensor 206 are used to calculate speed).
While Carter teaches the known use of sensors attached to a human-propelled cart for estimating the speed of the human-propelled cart, Carter does not disclose that the sensor is a multi-axis vibration sensor, so as to estimate the speed of the human-propelled cart by specifically estimating a rotation rate of a wheel of the human-propelled cart at least partly by analyzing the vibration data, such that the speed is estimated based at least in part on the estimated rotation rate of the wheel and a circumference of the wheel. However, Carter teaches that any suitable movement detector may be used for motion sensor 206 (see ¶0078), and thus, it would be reasonable to modify the motion sensor 206 of Carter to be a multi-axis vibration sensor, in light of Vassilieff. Additionally, the technique of estimating speed using a circumference of a wheel and a rotation rate of the wheel estimated from multi-axis vibration data is well-known in the vehicle art, in light of Vassilieff and Park, and would be applicable to human-propelled vehicles, such as the shopping carts in Carter.
Specifically, Vassilieff discloses the installation of a multi-axis vibration sensor on a vehicle (see at least ¶0044, with respect to Figure 2) that generates signal Acc-read (similar to vibration data taught by Carter) while the vehicle is moving (see at least abstract; Figure 1, depicting an example of Acc-read provided from the accelerometer Ax). Vassilieff further discloses the technique of estimating a rotation rate of a wheel of the vehicle by at least partly analyzing the signal Acc-read (see at least ¶0007; ¶0022). by execution of program code by a processor, in light of ¶0004-0006.
Park discloses the known technique of estimating a speed of a vehicle based at least in part on the revolution per unit time of a wheel (similar to the rotation rate of a wheel taught by Vassilieff) and a circumference of the wheel (see at least ¶0057).
The combination of Vassilieff and Park is applied to Carter, such that Vassilieff teaches estimating a rotation rate of a wheel from vibration data detected by a multi-axis vibration sensor, and Park teaches using the rotation rate of a wheel, similar to that of Vassilieff, and a circumference of the wheel to estimate a speed of the vehicle. In Carter, the speed estimation is performed with respect to a human-propelled cart, such as a shopping cart, whereas, in Vassilieff and Park, estimations are performed with respect to non-human-propelled vehicles. However, it would be reasonable to combine the methods of Vassilieff and Park with the human-propelled cart system of Carter, given that the estimations performed by Vassilieff and Park do not require parameters specific to non-human-propelled vehicles, e.g. engine torque or motor rpm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Carter, such that the method of estimating the speed of the human-propelled cart is performed by estimating a rotation rate of a wheel of the human-propelled cart at least partly by analyzing the vibration data, such that the speed is estimated based at least in part on the estimated rotation rate of the wheel and a circumference of the wheel, in the same manner that Vassilieff and Park provide a multi-axis vibration sensor on a vehicle that generates signal Acc-read while the vehicle is moving, so as to estimate a rotation rate of a wheel 
Claims 3 and 15
Vassilieff further discloses that estimating the rotation rate of the wheel comprises determining a first peak in a spectrum of vibrations (see at least ¶0040-0042, with respect to the example of Acc-read from accelerometer Ax in Figure 1, regarding that signals in Figures 1a and 1b that are used to deduce the speed of rotation of the wheel are filtered at specific frequencies). The limitation of a “spectrum” is interpreted as a signal’s frequency-domain representation, which is inherent to the signals Acc-read generated by accelerometers Ax and Ay. The limitation of “a first peak” may be broadly interpreted as a particular frequency. In the example depicted in Figures 1, 1a, and 1b, it is clear that a peak in a frequency spectrum of Acc-read has been identified under 1 Hz and a second peak in the frequency spectrum of Acc-read has been identified between 3Hz-30Hz, as described in ¶0040-0042. Either of these peaks may be interpreted as “a first peak.”
Claims 4 and 16
Vassilieff further discloses that estimating the rotation rate of the wheel comprises determining a rotation rate that is a harmonic frequency of the first peak in the spectrum of vibrations (see at least ¶0040-0042, with respect to the example of Acc-read from accelerometer Ax in Figure 1, regarding that signals in Figures 1a and 1b that 
Claims 5 and 17
The combination of Carter and Vassilieff further discloses that the vibration sensor is an accelerometer, as discussed in the rejection of claim 1.
Claims 8 and 20
Vassilieff further discloses analyzing Acc-read (similar to analyzing the vibration data taught by Carter) comprises identifying multiple spectral peaks in Acc-read (see at least ¶0040-0042, with respect to Figures 1, 1a, and 1b, regarding the example of filtering Acc-read of accelerometer Ax using a low-pass filter with a cut-off frequency of 1 Hz and a 3 Hz-30 Hz bandpass filter to generate the signals depicted in Figures 1a and 1b), and determining which of the spectral peaks corresponds to the rotation rate of the wheel (see at least ¶0039, regarding that the speed of rotation w of the wheel is deduced from the number of times that Acc-read intersects the average value during time window f, where the average value of Acc-read is represented in Figure 1a and the amplitude of Acc-read is represented in Figure 1b, as described in ¶0040-0042). In the example depicted in Figures 1, 1a, and 1b, it is clear that a peak in a frequency spectrum of Acc-read has been identified under 1 Hz and a second peak in the frequency spectrum of Acc-read has been identified between 3Hz-30Hz, as described in ¶0040-0042, where the signal in Figure 1b specifically corresponds to the speed of rotation w of the wheel.
Claims 10 and 22
Carter further discloses that the vibration sensor is mounted to a portion of the cart that is separate from said wheel (see at least ¶0043, regarding the navigation system may be disposed in the handlebars or frame of the cart 122 as an alternative to being disposed on the wheel assembly).
Claims 13 and 25
While Vassilieff provides examples pertaining to one wheel (see Figures 1-2), it is clear that the system of Vassilieff is installed on each of the wheels of the vehicle, in light of ¶0003 and ¶0017; therefore, Vassilieff discloses the technique of estimating rotation rates of first and second wheels of the vehicle based on Acc-read (similar to the vibration data taught by Carter), and the combination of Vassilieff with Park and Carter further teaches using the estimated rotation rates of the first and second wheels to estimate the speed of the human-propelled cart.
Claim 14
The combination of Carter, Vassilieff, and Park discloses the claimed system for monitoring movement of a human-propelled cart, as described in the rejection of claim 2. 
Claim 27
The combination of Carter, Vassilieff, and Park discloses the claimed method of estimating a speed of a human-propelled cart, as described in the rejection of claim 2, where the sensor of Carter is modified to be an accelerometer in Vassilieff.
Claim 29
The combination of Carter, Vassilieff, and Park discloses the claimed system for monitoring movement of a human-propelled cart, as described in the rejection of claim 2, where the sensor of Carter is modified to be an accelerometer in Vassilieff.
Claims 6, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Vassilieff and Park, and in further view of Krieg-Brueckner et al. (DE 102012015188 A1), hereinafter Krieg-Brueckner.
Claims 6 and 18
Carter is modified by Vassilieff to teach a two-axis accelerometer, as discussed in the rejection of claim 2; however, the combination of Carter and Vassilieff does not disclose that the claimed accelerometer is a three-axis accelerometer that generates accelerometer data of three axes. Given that the claim language does not limit the “vibration data” that used for the estimation of the speed to be provided in three axes, it would be reasonable for one of ordinary skill in the art to modify the two-axis accelerometer taught by the combination of Carter and Vassilieff to be provided as a three-axis accelerometer, in which the vibration data is defined by the x and z axes. Amending this limitation to define the “accelerometer data of three axes” to be the “vibration data” used in the estimation of the speed would overcome the application of prior art and may be considered allowable subject matter.
Krieg-Brueckner discloses a shopping cart (similar to the human-propelled cart taught by Carter) (see ¶0002) that comprises a three-axis accelerometer that generates accelerometer data of three axes
Since the systems of Krieg-Brueckner and Carter are directed to the same type of system, i.e. a human-propelled cart with sensors installed for determining speed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-axis accelerometer taught by the combination of Carter and Vassilieff to be a three-axis accelerometer that generates accelerometer data of three axes, in light of Krieg-Brueckner, with the predictable result of providing an obvious alternative to a two-axis accelerometer that may be more available or common in the art (¶0005 of Krieg-Brueckner).
Claim 30
Carter further discloses that the system further comprises a three-axis magnetometer mounted to the cart (see at least ¶0055, regarding magnetic sensor 204 is provided as a three-axis sensor, where the magnetic sensor 204 is mounted on the cart, as described in ¶0059). Carter is modified by Vassilieff to teach a two-axis accelerometer, as discussed in the rejection of claim 2; however, the combination of Carter and Vassilieff does not disclose that the claimed accelerometer is a three-axis accelerometer
Krieg-Brueckner discloses a shopping cart (similar to the human-propelled cart taught by Carter) (see ¶0002) that comprises a three-axis accelerometer (see at least pages 12-13, ¶0053, lines 499-500), where the sensors may be used to calculate speed (see at least page 13, ¶0053, line 519).
Motion sensor 206 and the three-axis magnetometer of Carter are inherently mounted in a fixed angle relationship to one another, given that the signals generated from each of these sensors are defined according to the coordinate system of the cart (see Figure 3). Additionally, Krieg-Brueckner depicts the odometry sensing unit 12 that comprises both a three-axis magnetometer and a three-axis accelerometer in Figure 1 as being in a fixed angle relationship to one another, given that both sensors are provided in the same unit.
Since the systems of Krieg-Brueckner and Carter are directed to the same type of system, i.e. a human-propelled cart with sensors installed for determining speed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-axis accelerometer taught by the combination of Carter and Vassilieff to be a three-axis accelerometer, in light of Krieg-Brueckner, with the predictable result of providing an obvious alternative to a two-axis accelerometer that may be more available or common in the art (¶0005 of Krieg-Brueckner).
Allowable Subject Matter
Claims 11-12 and 23-24 allowed.
With respect to claims 11 and 23, the closest prior art of record, Carter, Vassilieff, and Park, taken alone or in combination, does not teach the claimed system and method of estimating a speed of a human-propelled cart, comprising:
generating, with a vibration sensor attached to the human-propelled cart, vibration data reflective of vibration of the human-propelled cart as the human-propelled cart travels over a surface; 
by execution of program code by a processor, estimating a rotation rate of a wheel of the human-propelled cart at least partly by analyzing the vibration data; and 
estimating a speed of the human-propelled cart based at least in part on the estimated rotation rate of the wheel and a circumference of the wheel, wherein estimating the speed of the human-propelled cart further comprises: 
detecting, based on the vibration data, events in which the cart passes over surface boundaries that are spaced apart by a known distance; and 
estimating the speed based on a time between said events and said known distance.
No reasonable combination of prior art can be made to teach the claimed invention. This allowable subject matter has been indicated in the Office Action mailed 12/31/2020.
Claims 7, 9, 19, 21, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With respect to claims 7 and 19, the closest prior art of record, Carter, Vassilieff, and Park, taken alone or in combination, does not teach the claimed analyzing the vibration data comprises: 
detecting a spectral peak of a first axis of the accelerometer data at a first frequency; 
detecting that a spectral peak of a second axis of the accelerometer data is at a third harmonic of the first frequency; and 
estimating the rotation rate of the wheel based on said third harmonic, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed limitation.
With respect to claims 9 and 21, the closest prior art of record, Carter, Vassilieff, and Park, taken alone or in combination, does not teach the claimed determining which of the multiple spectral peaks is caused by wheel caster chatter, in light of the overall claim. Specifically, Vassilieff discloses the identification of multiple spectral peaks by filtering the signal Acc-read to generate the signals represented in Figures 1a and 1b. While it may be reasoned that frequencies higher than 30 Hz could represent wheel caster chatter, the system of Vassilieff is not a human-propelled cart and its technique of determining multiple spectral peaks could not be reasonably modified to determine wheel caster chatter. No reasonable combination of prior art can be made to teach this claimed limitation, in light of the overall claim.
With respect to claims 26 and 28, the closest prior art of record, Carter, Vassilieff, and Park, taken alone or in combination, does not teach that the claimed analyzing the vibration data comprises identifying a spectral peak of X axis vibration data at a first frequency and identifying a spectral peak of Y axis vibration data at a third harmonic of the first frequency, where an X axis corresponds to a direction of cart movement and a Y axis is in a horizontal direction and perpendicular to the X axis, in light of the overall claim. While Vassilieff reasonably teaches the identification of harmonics of the signal Acc-read, it would not be reasonable to modify Vassilieff to teach this claim limitation, in light of the overall claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661